                                         IN THE UNITED STATES DISTRICT COURT
                                                        For The
                                            EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                Case No. 1:17-mj-00166-SAB

                                Plaintiff,
v.                                                       DEFENDANT’S STATUS REPORT ON
                                                         UNSUPERVISED PROBATION
JUAN A. RIVERA,

                              Defendant.


        PURSUANT to an order of this Court the Defendant hereby submits his status report on
 unsupervised probation:

              Convicted of:                       Driving Under the Influence of an Alcoholic Beverage with a
                                                  BAC above .08
              Sentence Date:                      January 18, 2018
              Review Hearing Date:                January 17, 2019
              Probation Expires On:               January 11, 2020


 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $2,000.00 fine, and $10.00 special
              assessment.

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described above.

 Otherwise:

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal
              offenses since being placed on probation by this Court.

 ☒            To date, Defendant has paid a total of $ 2,010.00
              ☐ If not paid in full when was last time payment:

 ☒            Compliance with Other Conditions of Probation: Mr. Rivera has already completed all 200 hours
              of community service. Additionally, Mr. Rivera has completed the majority of his Multi-Offender
              DUI program and has only 5 sessions remaining.




 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:
DATED: January 3, 2019                                        /s/ Michael Tierney
                                                              MICHAEL TIERNEY
                                                              Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):

       In light of the information detailed in this status report, the defendant moves for the
following:
             ☒             that the review hearing set for 1/17/2019 at 10:00 a.m.
                           ☒            be continued to 12/12/2019 at 10:00 a.m.; or
                           ☐            be vacated.



DATED: 1/3/2019                                               /s/ Hope Alley                     r
                                                              DEFENDANT’S COUNSEL

                                                           ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

       ☒        GRANTED. The Court orders that the Review Hearing set for 1/17/2019 at 10:00
a.m. be continued to 11/21/2019 at 10:00 a.m. Defendant is ordered to appear. The defendant is
ordered to file a probation status report 14 days prior to the hearing.

             ☐             DENIED.


IT IS SO ORDERED.

Dated:            January 4, 2019
                                                                  UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
